  

CONSULTING AGREEMENT


 

Name and Address of Company

Flex Power Generation, Inc. (Ener-Core)

9400 Toledo Way

Irvine, CA 92618

    Name and Address of Jim Thorburn Consultants: PO Box 222479, Carmel CA 93222
  Wayne Karro   1938 Port Trinity Place   Newport Beach, CA 92660 Start Date of
Term: May 8, 2013 End Date of Term: Phase 1 : Private Placement Funding and
Reverse Merger Consulting Fee: Upon verbal agreement and confirmation of
engagement:       James Thorburn Monthly Fee of $19200 for activities supporting
the private placement funding and reverse merger either on location or at home
office (preparation work, phone calls, reports, etc.). The May fee is pro-rated
to $11,000 James Thorburn expenses for travel to Irvine estimated to be ~ $165
per day.   Wayne Karro Monthly Fee of $16400 based on $100/hr. (discounted rate)
for activities supporting the private placement funding and reverse merger
either on location or at home office ( (preparation work, phone calls, reports,
etc.). Wayne’s prorated fee for May is $15950.       We do not anticipate Wayne
will incur any daily expenses. If either consultant travels on company business
they will be reimbursed consistent with the company expense policies.       The
Company may pay a discretionary incentive bonus of 50% of cumulative fees
(excluding expenses) to both consultants upon the closing, as outlined in the
escrow agreement or per alternative funding close in excess of $4.0m.      
Consultants will provide their own computer equipment and will make use of
appropriate office and or conference space at Flex for the duration of the
engagement. Consultants will invoice every 2 weeks. Fees and expenses are
payable by Company within 7 days of submission of invoice.     Consulting
Services: CFO Services for private placement and reverse merger. Special Terms:
Consultants agree to provide Company with an invoice that itemizes in reasonable
  detail the expenses incurred in performing Consulting Services

  


 

 

 

 

TERMS AND CONDITIONS

 

1. ConsultingServices; Term. Commencing on and ending on the dates shown above
(the “Term”), Consultant hereby agrees to provide the Consulting Services to
Company. Consultants shall perform the Consulting Services in accordance with
the standard of care and diligence normally observed in their profession. Either
party may terminate this Agreement in its sole and exclusive discretion at any
time by giving written notice to the non-terminating party. Upon the expiration
or termination of this Agreement: (i) Company will pay (or cause to be paid) all
accrued but unpaid Consulting Fees and expense reimbursements as of the date of
such expiration or termination; and (ii) this Agreement will terminate except
that Sections 3-8 and 10-11 will continue in full force and effect.

 

2.. Consulting Fees; Expenses. As compensation for the Consulting Services,
Company shall pay Consultant the consulting fee shown above (the “Consulting
Fee”). Company shall reimburse Consultant for the reasonable out-of-pocket
expenses (“Expenses”) incurred by Consultant in connection with performance of
the Consulting Services. Each request for reimbursement shall include such
invoices and other supporting documentation as appropriate to support the
request for reimbursement. Company’s prior consent will be required for those
expenses that, in the aggregate, exceed $5000 during any calendar month during
the Term.

 

3. Non-Disclosure. Consultants have signed Flex Energy MNDA.

 

5. Independent Contractor Status. The relationship of Consultant to Company in
performing the Consulting Services shall be that of an independent contractor,
and nothing contained in this Agreement shall create or imply a partnership,
joint venture, agency or employment relationship between Consultant and Company.
Without Company’s written consent, Consultant is not authorized to bind Company
or to otherwise make any representation, agreement or commitment on behalf of
Company. Company will not withhold any federal, state or local payroll taxes or
any state unemployment or similar taxes in respect of the Consulting Services.
Consultant will be responsible for the payment of all federal, state or local
taxes relating to the Consulting Fees.

 

6. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be addressed to the receiving party at the
address provided above, and shall be deemed to have been duly given on the date
of delivery to the party’s indicated address. Either party may change its
address for purposes of this Section by giving the other party written notice of
the new address in the manner set forth above.

 

7. Indemnity. Except to the extent caused by the gross negligence, fraud or
intentional misconduct of, or the breach of this Agreement by, Consultants’,
Company will indemnify and hold Consultant harmless against (i) all claims by
third parties (“Claims”) arising from the Consulting Services and (ii) all
costs, including reasonable attorneys’ fees, to defend such Claims. Consultant
shall give Company immediate written notice of any potential matter that may
become a Claim, and Company shall have the right, in its sole discretion, to
assume the defense thereof. Consultant shall not settle any Claim without
Company’s prior written approval.

 

 

 

 

8. Work Product. Consultants agree that all Works will be solely for the benefit
of Company and will be the sole property of Company receiving the Consulting
Services. All Works will be deemed “work for hire.” Company will have all rights
in Works, including copyrights. If for any reason some or all of the Works are
not deemed “work for hire,” then Consultant hereby irrevocably assigns all of
its right, title and interest in such Works to Company, and will upon Company’s
request assign such rights as Company may direct. Consultants hereby irrevocably
waives all “moral rights” applicable to any of the Works. To the extent that
such “moral rights” may not be waived, Consultants agrees and covenants never to
bring any claim or action to enforce any such “moral rights.” On or before the
last day of the Term, Consultants shall return to Company all documents and
files (and copies thereof) and other property of Company or its affiliates that
Consultant has in its possession.

 

 

 

 

9. Certain Representations. Consultants represents and warrants to Company that
(i) Consultants, and to Consultants’ knowledge, all of Consultant’s agents and
advisers, if any, are persons that Company is permitted to do business with in
accordance with applicable laws; (ii) Consultants will not employ or engage any
agents or advisers that Company is not permitted to do business with under any
applicable law; (iii) this Agreement and the Consulting Services contemplated
hereby do not conflict with or violate any contractual, fiduciary or any other
obligations that Consultants owes any other person or entity; and (iv)
Consultants will comply with all applicable laws in performing the Consulting
Services.

 

10. Company Intellectual Property. Solely for the purpose of providing the
Consulting Services, Company hereby grants to Consultants a limited, revocable,
non-exclusive, non-transferable, paid up and royalty-free license, without right
of sublicense, to use the names, logos, trademarks and service marks of Company
(collectively, the “Marks”) for presentations, reports, business cards and other
similar uses consistent with the nature of the Consulting Services (each, a
“Category of Use”); provided, however, that Consultants must first obtain
Company’s approval with respect to each Category of Use before using one or more
of the Marks in connection therewith. Unless earlier instructed by Company,
Consultants shall cease using the Marks for any reason upon the expiration of
the Term.

 

11. Miscellaneous. This Agreement (i) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and entirely
supersedes all prior agreements, arrangements and communications regarding such
subject matter; (ii) may be amended, waived, changed, or modified only by an
agreement in writing signed by both parties; (iii) is entered into by and
between sophisticated parties with benefit of counsel, and shall be construed
neutrally to effect the intent hereof; (iv) shall be interpreted (and if
appropriate, reformed) to the fullest extent possible to permit enforcement
hereof; and (v) shall be governed by and interpreted in accordance with the laws
of the State of California, excluding laws pertaining to conflicts of law. With
respect to any suit, action or proceeding relating to this Agreement, each party
hereby irrevocably submits to the jurisdiction of the State and Federal courts
located in Orange County, State of California. Venue for any such action shall
lie exclusively in the State and Federal courts located in Orange County, State
of California. The prevailing party in any action to enforce this Agreement
shall be reimbursed all of its costs, including reasonable attorneys’ fees and
expenses, incurred in connection with such enforcement. Consultant shall not
assign this Agreement, or any right or obligation hereunder, without the express
prior written consent of Company. Any such attempted assignment in contravention
of this Section shall be null and void. Company may not assign this Agreement or
its obligations in whole or in part.

 

      Name:  Alain Castro   Jim Thorburn, Consultant         Title              
Date:                          , 2013 Date:                          , 2013    
        Name:  Mike Levin   Wayne Karro, Consultant         Title              
Date:                          , 2013 Date:                          , 2013

 

 

 

